Supreme Court

Of the Term of September Eighteen Hundred id Twenty five Wayne County ss.
Thomas Emerson plaintiff in this suit complains of Henry Sanderson defendant in this suit, in custody, &c. For that whereas the said defendant id Andrew G. Whitney on the twenty sixth day of June in the year one thousand eight hundred and Twenty three at Detroit, in the County aforesaid, id within the jurisdiction of this Court made their certain promissory note in writing their own proper handr being thereto subscribed, bearing date the same day and year aforesaid, and then and there delivered the said note to the said plaintiff and thereby for value received, promised jointly id severally to pay the said plaintiff by the name and description of Thomas Emerson, or order, in one year from the date of the said note, at the Bank of Michigan, One Hundred id Sixty five Dollars and 20/100 (twenty cents meaning) By reason whereof, and by force of the statute in such case made and provided, the said defendant became liable to pay the said plaintiff the sum of money mentioned in the said note, according to the tenor and effect of the said note.
And being so liable he the said defendant in consideration thereof afterwards, to wit, on the day and year last aforesaid, at the place and in the county aforesaid, undertook, and faithfully promised the said plaintiff to pay him the said sum of money mentioned in said note according to the tenor and effect of said note.
And whereas, also, the before named defendant on the first day of December in the year of our Lord one thousand eight hundred and Twenty four at the city of Detroit in the county aforesaid, was indebted to the said plaintiff in the sum of one thousand Dollars dollars, money of account of the United States of America, as well for divers goods, wares and merchandizes by the said plaintiff before that time sold and delivered to the said defendant and at his special instance and request, as for work and labor, care and diligence of the said plaintiff by him before that time done, performed and bestowed in and about the business of the said defendant and for the said defendant at his like request; and for money by the said plaintiff before that time paid, laid out and expended for the said defendant at his special instance and request; and for other money by the said defendant before that time had and received to and for the use of the said plaintiff; and for other money by the said plaintiff before that time lent and advanced to the said defendant at his like request; and being so indebted, the said defendant in consideration thereof, after-wards, to wit, on the same day and year aforesaid, at the town and in the county aforesaid, undertook and then and there faithfully promised the said plaintiff to pay him the said sum of money when he should be thereto afterwards requested. And whereas, the said defendant afterwards, to wit, on the same day and year last afore- . *460said, at the town and in the county aforesaid, accounted together with the said plaintiff of and concerning divers other sums of money from the said defendant to the said plaintiff before that time due and owing, and then being in arrear and unpaid, and upon that account the said defendant was then and there found in arrear and indebted to the said plaintiff in other the sum of one thousand Dollars of like money as aforesaid; and being so found in arrear and indebted, he the said defendant in consideration thereof, afterwards, to wit, on the same day and year last aforesaid, at the town and in the county aforesaid, undertook and then and there faithfully promised the said plaintiff to pay him the last mentioned sum of money when he should be thereto afterwards requested: Yet the said defendant (although often requested, &c.) haj not yet paid the said several sums of money, or any part thereof to the said plaintiff but to pay the same or any part thereof to the said plaintiff has hitherto wholly refused, and still refuses to the damage of the said plaintiff of one thousand Dollars and therefore he bringr suit, &c.
H. S. Cole pff* atf

County of Wayne Ss

Thomas Emerson puts in his place Henry S. Cole his attorney against Henry Sander-son, in a plea of trespass on the case
[Italics indicate words written by hand. The remainder of the paper is a printed form.]